DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 2/7/2022 has been entered.  Claims 1, 8, and 11 have been amended.  Claims 1-20 are still pending in this application, with claim 1 being independent.
	In consideration of the amendments to the title, the previous objection has been withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the tray being directly fixed to the lighting module as recited in claim 1 currently lacks basis in the specification.  It is noted that at least Figure 5 would appear to give support to such a limitation, thus not amounting to new matter.
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2016/0215782, hereinafter Xie).

In regards to claim 1, Xie discloses in Figures 1-4, a lamp, comprising: an air supply (2) comprising an air blower (20, Par. [0022]) and an annular housing (outer housing of 30), the annular housing defining an annular region and having an inner ring surface (31), an outer ring surface (35), a first end surface (38), and a second end surface (37), wherein the first end surface and the second end surface are connected with the inner ring surface and the outer ring surface and face away from each other (see Figs. 1-3), an annular air passage (within 30) is disposed inside of the annular housing (Par. [0024]), an air inlet (11) communicates with the annular air passage (within 30) and is disposed in the inner ring surface (see Fig. 1, Par. [0023]), the air blower is located in the annular region (see Fig. 4), a first air outlet of the air blower is aligned to the air inlet (see Figs. 1 and 4, Par. [0023]), a second air outlet (42) communicates with the annular air passage and is disposed in the annular housing (see Figs. 4 and 6, Par. [0029]), and the second air outlet blows out air towards a side faced by the first end surface: and a lighting module (5) disposed at a side of the annular housing (see Fig. 4 Par. [0035-0036]). wherein the side is close to the first end surface and located within a projection range of the annular region at the side (see Fig. 4 Par. [0035-0036]) and the lighting module emits light rays towards the side faced by the first end surface (see Fig. 4 Par. [0035-0036]), wherein the air supply (20) comprises a tray (darkened portion of 1 as illustrated in annotated Fig. 4 below) located in the annular region, and the tray is fixed on the air blower (on back side of said darkened portion, see annotated Fig. 4 below) and directly fixed to the lighting module (on front side of said darkened portion, see annotated Fig. 4 below).

    PNG
    media_image1.png
    458
    776
    media_image1.png
    Greyscale
[Annotated Fig. 4]

In regards to claim 2, Xie discloses in Figures 1-4, the second air outlet (42) extends along a circumferential direction of the annular housing (see Figs. 1-4, Par. [0029]).

In regards to claim 3, Xie discloses in Figures 1-4, one or more second air outlets (42), and all the second air outlets are arranged along the circumferential direction of the annular housing (see Figs. 1-4, Par. [0029]).

In regards to claim 4, Xie discloses in Figures 1-4, at least some of the second air outlets (42) are inclined towards a center of the annular housing (see Figs. 4 and 6, Par. [0029]), or at least some of the second air outlets are inclined towards a periphery of the annular housing (see Figs. 4 and 6, Par. [0029]).

In regards to claim 5, Xie discloses in Figures 1-4, the second air outlet (42) is disposed in the first end surface (interior to 37 and 38, see Fig. 4).

In regards to claim 6, Xie discloses in Figures 1-4, the annular air passage (within 30) tapers from a side close to the second end surface to a side close to the first end surface (see Figs. 4 and 6).



In regards to claim 8, Xie discloses in Figures 1-4, the tray is fixedly connected with the annular housing (see Fig. 1).

In regards to claim 9, Xie discloses in Figures 1-4, wherein the annular housing (outside of 30) comprises an upper housing (35 and 37, see Fig. 5) and a lower housing (31 and 38, see Fig. 5), the annular air passage is defined together by the upper housing and the lower housing (together defining passage in 30), the first end surface (38) is located on the lower housing (31 and 38), the second end surface (37) is located on the upper housing (35 and 37), and the tray (1) is integrated with the lower housing (31 and 38, via 11, see Figs. 1 and 5).

In regards to claim 10, Xie discloses in Figures 1-4, wherein the air supply (20) further comprises an upper cover (1), the upper cover covers the tray (see Fig. 4) and forms an accommodating chamber together with the tray (see Fig. 4), the air blower is disposed in the accommodating chamber (see Fig. 4), and a gas inlet is disposed on the upper cover (10) or the tray (see Fig. 4).

In regards to claim 13, Xie discloses in Figures 1-4, wherein the lighting module (50) comprises a fixing part (fixed on 1, see Fig. 4) and a lighting emitting component (500), the fixing part is fixedly connected with the air supply (at least indirectly via 1), and the light emitting module is fixed on the fixing part (see Fig. 4).



In regards to claim 19, Xie discloses in Figures 1-4, a driving module (50, Par. [0038]), wherein the driving module is disposed in the ceiling plate (at least indirectly, see Fig. 4) and is electrically connected with the air blower and the lighting module (Par. [0038]).

In regards to claim 20, Xie discloses in Figures 1-4, a sensor or a receiving module (6), wherein the sensor or the receiving module is electrically connected with the driving module (Par. [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Miyake et al. (US 6,551,185, hereinafter Miyaki).

In regards to claim 11, Xie fails to disclose or fairly suggest at least some of the second air outlets are inclined towards a center of the annular housing, and at least some of the second air outlets are inclined towards a periphery of the annular housing.
Miyaki teaches “In particular, according to the aforementioned construction, the first and second vortex flow creating stators 93, 93, . . . and 94, 94, . . . are not fixed but allowed to be adjusted to an arbitrary angle of inclination by the common operation of the connecting rod 96. Therefore, the turn angle .theta..sub.2 and the flare angle .theta..sub.1 in the air blow direction are able to be desirably adjusted and to freely cope with an appropriate air blow condition corresponding to the installation conditions of the air purifier or air conditioner. The flare angle can be set to an arbitrary angle corresponding to the broadness of the spot region.” (Col. 24 line 63 – Col. 25 line 6).
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide adjustable stators as suggested by Miyaki in the air outlets of Xie, in order to provide “an appropriate air blow condition corresponding to the installation conditions of the air purifier or air conditioner” (Col. 24 line 63 – Col. 25 line 6).

In regards to claim 12, Xie teaches in Figures 1-4, a backing plate (501), wherein an insertion groove (with 50 and rim of 51 therein, see Fig. 4) is disposed on a surface of a side facing the air blower of the tray (said side shown in Fig. 4), the backing plate (501) is disposed inside the insertion groove, but fails to disclose or fairly suggest a bolt penetrates through and abuts with the backing plate.
However, It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize any number of attachment means to retain the backing plate of a lighting device in place.  The use of bolts, screws, and the like for affixing structures together is .

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now claims 1-10, 13, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Xie, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically wherein the air supply comprises a tray located in the annular region, and the tray is fixed on the air blower and directly fixed to the lighting module.
The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Xie indeed discloses wherein the air supply (20) comprises a tray (darkened portion of 1 as illustrated in annotated Fig. 4 below) located in the annular region, and the tray is fixed on the air blower (on back side of said darkened portion, see annotated Fig. 4 below) and directly fixed to the lighting module (on front side of said darkened portion, see annotated Fig. 4 below)

	
    PNG
    media_image1.png
    458
    776
    media_image1.png
    Greyscale
[Annotated Fig. 4]


Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, including that which if found in the attached pto-892 fails to disclose or render obvious in particular a light guide component and a light transmitting plate, wherein the light guide component is fixedly disposed in the fixing part, a direction of the light emitting component is consistent with a direction of the first end surface, the light transmitting plate extends in a direction parallel to the first end surface, a portion of the light transmitting plate extends into the fixing part and is fixed with the fixing part, the light transmitting plate comprises a light incident surface and a light exiting surface, a direction of the light exiting surface is consistent with a direction of the first end surface, the light incident surface is vertical to the light exiting surface, and the light guide component is configured to guide light rays emitted by the light emitting component to the light incident surface as recited in dependent claim 14 in combination with the structure of the lamp as provided for in independent claim 1 and dependent claim 13.  Claims 15-17 are allowable due to their dependence upon claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896